UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1517


DOMINANT INVESTMENTS 113, LLC,

                    Plaintiff - Appellant,

             v.

UNITED STATES LIABILITY INSURANCE COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-03081-RDB)


Submitted: November 30, 2017                                Decided: December 22, 2017


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Thomas Brown, SILVER & BROWN, Fairfax, Virginia, for Appellant. Stacey A.
Moffet, ECCLESTON & WOLF, P.C., Hanover, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Plaintiff Dominant Investments 113, LLC, appeals the district court’s order

granting summary judgment to Defendant United States Liability Insurance Company on

Dominant’s claims for breach of contract and breach of the duty of good faith pursuant to

Md. Code Ann., Cts. & Jud. Proc. § 3-1701 (West 2013). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Dominant Invs. 113, LLC v. U.S. Liab. Ins. Co., No. 1:16-cv-03081-RDB (D. Md.

Mar. 27, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




                                            2